Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157585
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157585
                                                                    COA: 342154
                                                                    Oakland CC: 2017-261877-FH
  PAUL ROBERT MANIZAK,
           Defendant-Appellant.

  _________________________________________/

          By order of December 14, 2018, appellate counsel Tracie Gittleman was directed
  to file a supplemental brief. On order of the Court, the brief having been received, the
  application for leave to appeal the March 13, 2018 order of the Court of Appeals is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2019
           d0418
                                                                               Clerk